Name: Commission Regulation (EEC) No 2875/80 of 6 November 1980 amending for the fourth time Regulation (EEC) No 1715/79 and amending Regulation (EEC) No 2254/80 as regards the dates set for the distillation of the by-products of wine-making for the 1979/80 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 11 . 80 Official Journal of the European Communities No L 298/ 15 COMMISSION REGULATION (EEC) No 2875/80 of 6 November 1980 amending for the fourth time Regulation (EEC) No 1715/79 and amending Regu ­ lation (EEC) No 2254/80 as regards the dates set for the distillation of the by-products of wine-making for the 1979/80 wine-growing year delivery of the by-products and, as the case may be, wine to distillers ; whereas the alteration of the latter date by this Regulation makes it necessary to extend the reference period accordingly ; Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 , on the common organiza ­ tion of the market in wine (') as last amended by Regu ­ lation (EEC) No 1 990/80 ( 2 ), and in particular Articles 6 (3), 39 (7) and 65 thereof, Whereas, Article 4 ( 1 ) and (4) of Commission Regula ­ tion (EEC) No 171 5/79 (3 ), as last amended by Regula ­ tion (EEC) No 2175/80 (4), laid down closing dates for the fulfilment of producers ' obligations and for the delivery of alcohol to the competent intervention agen ­ cies under the compulsory distillation of the by-products of wine-making for the 1979/80 wine ­ growing year ; Whereas, as the result of the large scale of some distil ­ lation operations carried out throughout the marketing year, there have been serious difficulties in the course of the distillation of the by-products of wine-making whereby some producers in the said region have been unable to comply with their obliga ­ tions by 30 September 1980 ; Whereas it is equitable to allow such producers a further opportunity to fulfil their obligations and to set fresh time limits for the delivery of the by-products and of the alcohol thus obtained to the intervention agency ; Whereas this deferment makes it necessary to alter some other dates laid down in the same Regulation ; Whereas Article 12 of Commission Regulation (EEC) No 2254/80 of 28 August 1980 laying down for the wine-growing year 1980/81 detailed rules for the distil ­ lation of the by-products of wine-making (5 ) sets the reference period referred to in Article 6 ( 1 ) of Regula ­ tion (EEC) No 337/79 , taking into account the date of Article 1 Regulation (EEC) No 1715/79 is hereby amended as follows : 1 . In Article 4 ( 1 ), ' 30 September 1980 ' given in Article 4 ( 1 ) is replaced by ' 30 November 1980'. 2 . In Article 4 (3), ' 31 August 1980 ' given in Article 4 (3) is replaced by ' 31 January 1981 '. 3 . In Article 4 (4), ' 30 October 1980 ' is replaced by ' 31 December 1980 '. 4 . In Article 9 , '31 August 1980 ' is replaced by '31 December 1980 '. 5 . In Article 11 (3 ), '1 October 1980 ' is replaced by '28 February 1981 '. Article 2 In Article 12 of Regulation (EEC) No 2254/80 , '30 September 1980 ' is replaced by '30 November 1980 '. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1980 . (') OJ No L 54, 5 . 3 . 1979 , p. 1 . (2 ) OJ No L 195 , 29 . 7 . 1980 , p. 6 . ( 3 ) OJ No L 198 , 4 . 8 . 1979 , p . 14. ( «) OJ No L 212, 15 . 8 . 1980 , p . 33 . 5) O ) No L 227, 29 . 8 . 1980 , p . 15 . No L 298/16 Official Journal of the European Communities 7 . 11 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 November 1980 . For the Commission Finn GUNDELACH Vice-President